Citation Nr: 0810157	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
congenital heart disease with septal defect.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for congenital heart disease. 

In an October 2006 supplemental statement of the case, the RO 
reopened the claim and denied it on the merits.  

In February 2006, the veteran requested a hearing before the 
Board sitting at the RO.  In April 2007, he cancelled the 
hearing that was scheduled for him.  Therefore, the request 
for a hearing is considered withdrawn.   


FINDINGS OF FACT

1.  In October 1981, the RO denied service connection for a 
heart disorder because the veteran's congenital ventricular 
septal defect existed prior to service and was not aggravated 
by service.  The veteran did not express disagreement within 
one year and the decision became final.  

2.  In March 2001, the RO denied a petition to reopen a claim 
for service connection for congenital heart disease because 
while new evidence showed that the veteran was diagnosed with 
arteriosclerotic heart disease (ASHD) many years after 
service, it did not show that his pre-service congenital 
septum defect was aggravated by service.  The veteran 
expressed timely disagreement in April 2001 but withdrew his 
appeal in writing in January 2002.  

3.  Lay and medical evidence received since the last final 
disallowance of the claim for service connection for a 
congenital heart disease with septal defect is new because it 
had not been previously considered by VA adjudicators.  
Although some medical evidence is relevant to the reason for 
previous denial, the new lay evidence is cumulative and the 
new medical evidence supports the previous reason for denial; 
therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim.





CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for congenital 
heart disease with septal defect.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO sent correspondence in 
March 2005 which met these requirements.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Here, the correspondence in March 2005 
satisfied the above requirements. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a U.S. Army personnel management 
specialist.  He contends that his pre-service congenital 
ventricular septal defect was aggravated in service and was 
the first manifestation of arteriosclerotic heart disease.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and endocarditis).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.304 (c).  However, service 
connection may be granted for diseases (not defects) of 
congenital or developmental origin.  See VAOPGCPREC 82-90 
(Jul. 18, 1990).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  Mere transcription of medical 
history does not transform information into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(Jul. 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

Private medical records from the Crump Hospital in Memphis, 
Tennessee showed that the veteran was referred by his primary 
care physician for evaluation of a heart murmur that had been 
identified three years earlier.  In April 1970, an attending 
physician noted the veteran's reports of easy fatigability 
and shortness of breath at night or after walking five or six 
blocks.  He reported that he was not hired for summer jobs 
because of the murmur and that he had experienced several 
syncopal episodes.  He reported that he limited his 
participation in sports but not in other daily activity.  The 
veteran's history was negative for any significant illnesses.  
On examination, the physician noted a grade IV of VI 
holosystolic murmur, best heard on the left lower sternal 
border.  The remainder of the examination was normal.  The 
veteran underwent a cardiac catheterization, and the 
physician subsequently diagnosed a small, high ventricular 
septal defect.  The physician indicated that the veteran was 
scheduled for surgical repair of the defect one week later, 
but there are no records in the file that the surgery was 
actually performed.  

In March 1971, the veteran was evaluated for participation in 
an Arkansas rehabilitation training program.  He noted the 
veteran's reports of heart palpations at night but that the 
veteran used no medication and was able to play basketball at 
a moderate level.  The veteran reported fatigue with 
strenuous activity.  A medical examiner noted that the 
veteran had a congenial ventricular septal defect that was 
permanent but correctable by surgery.  He noted that the 
veteran's general health would probably be normal without 
surgery and that his work capacity in a moderately active job 
would be normal with or without surgery.  A work evaluation 
report showed that the veteran was not accepted for training 
for motivational and academic reasons.   

In a June 1972 induction physical examination, a military 
physician noted the veteran's report that he had undergone a 
cardiac catheterization in 1969 to investigate symptoms of 
shortness of breath.  The veteran reported that the procedure 
identified a heart murmur.  On examination, the military 
physician noted that he heard no murmur and found the 
veteran's heart to be normal.  The veteran was accepted into 
service.  

An undated medical record prepared at a receiving center at 
the veteran's first duty station noted the veteran's report 
of a pre-service diagnosis of heart murmur and that he 
experienced shortness of breath after running short 
distances.  In September 1972, the veteran sought treatment 
for dizziness and fatigue.  The examiner noted no acute 
symptoms but again noted the veteran's reports of a heart 
catheterization in 1969 and a 1972 recommendation from a 
private physician that the veteran was not suitable for 
military service.  The examiner noted a low pitched systolic 
ejection type murmur and diagnosed a functional murmur and 
possible ventricular septic defect but doubtful 
arteriosclerotic heart disease (ASHD).  The physician 
requested that administrators obtain records of pre-service 
treatment.  However, as the records received by VA and 
discussed above were not included in the service file, it is 
not clear whether the records of pre-service treatment were 
received and reviewed by military medical providers.  In 
November 1972, a partially legible record showed that the 
veteran reported transient chest pain, but the examiner noted 
"doubt c r" and returned the veteran to duty.  Another 
entry the same month referred to the reissue of a limited 
duty profile.  

In February 1973, an examiner noted the veteran's report of 
fatigue when performing routine physical exercise and 
requested a renewal of his profile.  A four-view X-ray series 
was obtained, but the stamped result is illegible.  An 
electrocardiogram showed normal sinus rhythm with a 
borderline indication that the evaluator noted as within 
normal limits.  The examiner noted a systolic murmur, grade I 
of VI, most likely an ejection type.  He noted normal carotid 
pulses and that the veteran did not experience shortness of 
breath after three minutes of jogging.  There is no further 
record of symptoms, examination, or treatment for shortness 
of breath or a diagnosis of any form of heart disease in 
service.  In a June 1974 discharge physical examination, the 
physician noted the historical electrocardiogram indication 
but did not note any chronic heart disease or abnormalities.  
In an undated administrative note, veteran's supervisor 
indicated that the veteran planned to extend his enlistment.  
However, the veteran received an honorable discharge at the 
completion of his obligated active service in September 1974 
and was transferred to the Army Reserve.   

In July 1978, the veteran was hospitalized at a VA facility 
in Illinois for treatment of active tuberculosis.  A 
consulting physician noted the veteran's reports of periodic 
fever but no cough or shortness of breath.  On examination, 
the consulting and attending physicians noted a grade II/VI 
systolic ejection murmur but no other cardiac abnormalities.  
A concurrent electrocardiogram was normal and no heart 
abnormalities were noted on chest X-rays.  Neither physician 
diagnosed any chronic heart disease. 

In April 1980, the veteran was again hospitalized at a VA 
facility for pulmonary disease.  On admission, an examiner 
noted a history of arteriosclerotic heart disease since 1969, 
and an electrocardiogram was evaluated as showing possible 
anterior wall ischemia and left ventricular hypertrophy.  The 
attending physician noted the history of the systolic murmur.  
After examination and review of concurrent X-rays, the 
physician found no indication of heart disease.  

In March 1981, a VA examiner noted that the veteran sought a 
medical evaluation of his ability to work.  The examiner 
noted the veteran's reports of occasional chest pain and 
shortness of breath on moderate exertion.  The examiner did 
not discuss any cardiovascular symptoms, but he requested a 
cardiology consultation.  The consulting cardiologist 
referred to earlier VA records but noted that the 1969 
catheterization reports were not available.  On examination 
and review of test results, the cardiologist noted a grade 
I/VI murmur.  An electrocardiogram showed normal sinus rhythm 
but suggested right ventricular hypertrophy.  There was no 
cardiomegaly or increased flow shown on X-ray.  The 
cardiologist stated that he was unable to confirm a diagnosis 
of heart disease from his examination but that the soft 
murmur would be consistent with arteriosclerotic disease 
(ASHD) and that other data indicated the disease would be 
"small."  He stated that any further analysis would require 
data from a catheterization.   He further stated that the 
veteran could work at any job.  

In October 1981, the RO denied service connection for a heart 
condition because the veteran's congenital septal defect 
existed prior to service and was not aggravated by service.  
The veteran did not express disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105 (b) (1).  
     
In March 1982, a cardiologist examined the veteran and noted 
no physical findings of heart disease.  In August 1982, a 
cardiologist noted that arteriosclerotic disease was doubtful 
but ordered an electrocardiogram to rule out the disease.  
The results of the test and immediate follow-up examination 
are not in the record.  

In September 1986, the veteran underwent a physical 
examination for a federal civil service position as a 
munitions handler.  The duties included heavy lifting and 
carrying, pulling and pushing for two hours, walking for four 
hours, and standing for eight hours.  The veteran reported no 
shortness of breath, chest pain, or heart trouble.  The 
examiner noted no heart abnormalities.   

In October 1991, the veteran was hospitalized at a private 
medical facility following an acute inferior myocardial 
infarction.  The attending physician noted that the veteran 
had an extremely strong family history of coronary heart 
disease and that he was a cigarette smoker.  A 
catheterization showed blockages of the right and left 
coronary artery and a lesion of the large circumflex branch 
with diminished left ventricular function.  The physician 
diagnosed arteriosclerotic heart disease and prescribed a 
conservative medical regimen.  In December 1991, the 
attending physician noted that the veteran had returned to 
his sedentary occupation and an exercise tolerance test 
showed no evidence of ischemic changes.  The veteran's 
conservative medical treatment was continued with no 
recommendation for additional surgery.  

In December 1998, the veteran was hospitalized at a VA 
medical facility for symptoms of a myocardial infarction.  
The veteran underwent cardiac catheterization and the 
insertion of a right coronary artery stent.  

In March 2001, the RO denied a petition to reopen a claim for 
service connection for congenital heart disease because new 
evidence received showed that the veteran was diagnosed with 
ASHD many years after service and that the new evidence did 
not show that his pre-service congenital septum defect was 
aggravated by service.  The veteran expressed timely 
disagreement in April 2001 but withdrew his appeal in writing 
in January 2002.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In February 2003, the veteran submitted a petition to reopen 
his claim for service connection for heart disease.  In 
correspondence in February 2003, August 2004, and October 
2004, the veteran stated that he experienced heart related 
symptoms prior to service and that physicians had advised him 
to avoid strenuous exercise.  The veteran further stated that 
stress and training in service without the use of medication 
aggravated his disorder.  In August 2003, the veteran's 
spouse described her husband's current symptoms and their 
impact on his daily activities.  

In September 2004, a VA physician noted that the veteran had 
a pulmonary disease in service and that he had undergone a 
thoracotomy to remove diseased tissue.  He also noted that 
the veteran had the onset of coronary disease in the past 
couple of years that was treated by angioplasty and a stent.  
He noted the veteran's reports in increasing dyspnea without 
cough or hemoptysis and that the veteran had stopped smoking.  
On examination, the physician noted a regular heart rhythm 
without murmurs.  He stated that the recent dyspnea was more 
likely related to heart disease than to the residuals of the 
pulmonary disorder.    
   
In October 2004, the RO received additional private medical 
records of the veteran's pre-service treatment for a 
congenital ventricular septal defect.  

In February 2005, a VA physician noted a review of the claims 
folder and summarized the veteran's pre-service treatment and 
post-service treatment for heart related symptoms.  He did 
not examine the veteran but noted a review of the September 
2004 examination report.  He noted that the veteran's heart 
murmur was identified prior to service and was diagnosed as a 
ventricular septal defect for which he did not undergo 
surgery and that did not appear to have caused problems over 
the years.  He noted that the veteran developed 
arteriosclerotic heart disease in 1990.  He was treated in 
1990 and 1998 after myocardial infarctions and again in 2003 
for chest pain.  The physician stated that the ventricular 
septal defect was a different type of heart problem from 
arteriosclerotic heart disease and that the defect and the 
disease were not related.  He further stated that he found no 
evidence that the ventricular septal defect was aggravated by 
service.  

Additional VA medical records in April 2005 and March 2006 
address the veteran's current symptoms and their relationship 
of arteriosclerotic heart disease and the pulmonary disorder 
but are not relevant to the congenital ventricular septal 
defect.  

In an October 2006 supplemental statement of the case, the RO 
reopened the claim for service connection for the congenital 
septal defect because the February 2005 examination report 
was new and was material to aggravation of the defect by 
service and to a possible relationship to the veteran's 
current ASHD.  The RO determined that the new and material 
evidence raised a reasonable possibility of substantiating 
the claim.  


As noted above, the RO reopened the claim and conducted an 
adjudication on the merits.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).   

The Board concludes that evidence received since the final 
disallowance of the claim for service connection for a 
congenital ventricular septal defect is new because the 
veteran's February 2003, August 2004, and October 2004 
statements, additional pre-service private medical records 
from 1970, and the February 2005 medical opinion had not 
previously been considered.  However, the Board concludes 
that the evidence is either cumulative or provides additional 
support to the reason for the previous denial and therefore 
does not raise a reasonable possibility of substantiating the 
claim.  

The veteran's claims for service connection were previously 
denied in October 1981 and in March 2001 because there was no 
evidence that the veteran's ventricular septal defect was 
aggravated by service or that the veteran's current ASHD was 
incurred in service or during the applicable presumptive 
period following service.   

Aggravation of a pre-existing disorder requires some increase 
in the severity of the disorder causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Medical evidence is needed to support a finding that 
the preexisting disorder increased in severity in service.  
See Paulson v. Brown, 
7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  Thus, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation unless the underlying condition, as contrasted to 
symptoms, is worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).   Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The newly submitted records of private medical records dated 
prior to service provided additional detail regarding the 
symptoms and diagnosis of the septal defect prior to service.  
Although the evidence provided greater detail of the status 
of the septal defect at the time, it is not relevant to 
whether the defect underwent a permanent increase in 
disability in service and therefore is not material.  The 
evidence does not address ASHD.  Likewise, new VA medical 
records post-dating the 2001 RO determination do not address 
the issue of aggravation of the septal defect in service and 
therefore are also not material.

In February 2003, August 2004, and October 2004, the veteran 
stated that the intensity and stress of military training 
aggravated his heart disorder.  These statements are 
cumulative of the statement of his contention in April 2000 
that had been previously considered.  Although the veteran is 
competent to describe his observable symptoms, a 
determination of increased severity of the underlying 
ventricular septal disorder requires medical expertise.  The 
Board acknowledges that the veteran's contention is sincere, 
however, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
permanent increase in severity of his ventricular septal 
defect   See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore his new statements are not material because they 
are cumulative and not competent; accordingly, they do not 
raise a reasonable possible of substantiating the reason for 
the previous denial.  

Finally, a VA examiner in August 2005 noted a review of the 
claims folder and stated that he found no evidence that the 
ventricular septal defect was aggravated by service.  
Although this medical evidence is material to the issue of 
aggravation of the pre-existing defect in service, the 
evidence supports the reason for the previous denial and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  

As no new and material evidence has been received, the Board 
does not have jurisdiction and the claim for service 
connection for a congenital ventricular septal defect is not 
reopened.  38 U.S.C.A. § 7104 (West 2002); see also Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Circ 1996); Butler v. 
Brown, 9 Vet. App. 167, 171(1996). 
							
ORDER

The petition to reopen a final disallowed claim for service 
connection for a congenital ventricular septal defect is 
denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


